NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL SCHWARTZ,                                  No. 18-16544

                Plaintiff-Appellant,            D.C. No. 4:15-cv-00048-JAS

 v.
                                                MEMORANDUM*
VINCENT DAGIEL; LOYA, Officer,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Former federal prisoner Paul Schwartz appeals pro se from the district

court’s summary judgment in his action brought under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir.

2014) (en banc). We affirm.

      The district court properly granted summary judgment on Schwartz’s

deliberate indifference claim against defendant Loya because Schwartz failed to

exhaust his administrative remedies. See Woodford v. Ngo, 548 U.S. 81, 90-91

(2006) (explaining that “proper exhaustion” under § 1997e(a) requires inmates to

complete “all steps that the agency holds out” and to follow administrative

procedural rules (citation and internal quotation marks omitted)); Griffin v. Arpaio,

557 F.3d 1117, 1120 (9th Cir. 2009) (a prisoner’s grievance must “alert[] the

prison to the nature of the wrong for which redress is sought” (citation and internal

quotation marks omitted)).

      The district court properly granted summary judgment on Schwartz’s

deliberate indifference claim against defendant Dagiel because Schwartz failed to

raise a genuine dispute of material fact as to whether he suffered any harm.

Although the September 13, 2013 EKG is not in the record, the three subsequent

EKGs that Schwartz had showed no abnormalities. See Toguchi v. Chung, 391

F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official is deliberately indifferent only

if he or she knows of and disregards an excessive risk to a prisoner’s health); see

also Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (a prisoner must

demonstrate “harm caused by the indifference”).


                                          2                                    18-16544
      The district court did not abuse its discretion in denying Schwartz’s motion

under Federal Rule of Civil Procedure 56(d) because Schwartz failed to satisfy the

requirements of Rule 56(d). See Tatum v. City & County of San Francisco, 441

F.3d 1090, 1100 (9th Cir. 2006) (setting forth the standard of review and

explaining that Rule 56 requires a party to “identify by affidavit the specific facts

that further discovery would reveal, and explain why those facts would preclude

summary judgment”).

      The district court did not abuse its discretion in denying Schwartz’s various

discovery motions because Schwartz has not demonstrated “actual and substantial

prejudice” as a result of the denied discovery. See Hallett v. Morgan, 296 F.3d

732, 751 (9th Cir. 2002) (setting forth the standard of review).

      The district court did not abuse its discretion in denying leave to amend. See

Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir.

2011) (setting forth the standard of review and explaining that a “district court’s

discretion to deny leave to amend is particularly broad where [the] plaintiff has

previously amended the complaint” (citation and internal quotation marks

omitted)).

      Schwartz’s contentions that the district court denied him due process, failed

to consider his evidence, and demonstrated bias are unpersuasive.

      We do not consider arguments and allegations raised for the first time on


                                           3                                    18-16544
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        4                               18-16544